DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muir                            (US 2018/0132686).
As to claim 1, Muir discloses a cleaner (Fig. 3) comprising: a housing (200, 210) having an upper side and a lower side, the lower side defining a dust container (A lower portion of 218) with a suction opening (310) formed therein (paragraph 55); a filter part (312) configured to filter particles from air suctioned through the suction opening (paragraph 56), the filter being spaced apart from an inner surface of the housing; an air guide (The housing of 300) configured to guide the air passing through the filter part to a suction motor (302, 304) configured to generate a suction force (paragraph 52); a movable part (400) provided in a space located between an outer surface of the filter part and the inner surface of the housing, the moveable part configured to be elevated between a first position (The position shown in Fig. 4a) and a second position (The position shown in Fig. 4b);
a manipulation part (406) having at least a portion thereof that is exposed outside of the housing (Fig. 4a), the manipulation part configured to be moved by a user’s manipulation (paragraph 77); and a transfer unit (All elements connecting 406 to 400) having at least a portion thereof that is 
As to claim 2, wherein the transfer unit comprises a first transfer part (428, 426, 408, and the material between 428 and 408) and a second transfer part (416), wherein the first transfer part is configured to connect an upper side of the second transfer part to an upper side of the manipulation part, and wherein the second transfer part extends upward from one side of the movable part (Fig. 4a).
As to claim 3, wherein the dust container has an elevation groove (The cylindrical space radially outward from and level with 420) formed therein, the elevation groove extending vertically and recessed outward from an inner surface (The exterior surface of 420) of the dust container, and when the movable part is being elevated, the second transfer part is guided by the elevation groove           (Figs. 4a and 4b).
As to claim 4, wherein a transverse cross-section of the second transfer part corresponds to a transverse cross-section of the elevation groove (Fig. 4b).
As to claim 5, wherein, when the second transfer part descends, an inlet (The bottom of the elevation groove) of the elevation groove is blocked by a blocking wall (422) disposed at one side of the second transfer part (Fig. 4a).
As to claim 6, wherein an inclined surface (A surface of 218 or 420) that is inclined downward to the inside of the dust container is disposed on a lower end of the elevation groove (Fig. 4a).
As to claim 7, wherein a protruding body (330) for guiding the second transfer part, the protruding body protruding outside of the elevation groove is disposed on an outer surface (The external surface of 218) of the housing (Fig. 3).
As to claim 8, wherein the second transfer part comprises: a central shaft (416) having a lower end connected to the movable part and an upper end connected to the first transfer part; and a cover 
As to claim 9, wherein the elevation groove or the second transfer part has a curved shape (The elevation groove has a curved shape) because one side facing the outside of the dust container has an arc shape (Figs. 4a and 5a). 
As to claim 10, wherein the movable part is elevated between an upper end and a lower end of the dust container (Fig. 4b).
As to claim 11, wherein the portion of the manipulation part that is exposed to the outside of the housing extends in a horizontal direction (The direction perpendicular to central axis A-A; Fig. 4A).
As to claim 12, further comprising an elastic member (424) configured to provide an elastic force to the manipulation part or the transfer unit (paragraphs 66 and 75).
As to claim 13, wherein the elastic force of the elastic member pushes the manipulation part upward (into the stowed position of Fig. 4a; paragraph 75 and claim 10).
As to claim 14, wherein a support bar (The portion of 406 rightward of 424) extending vertically is provided outside of the housing, and the elastic member is inserted into an outer circumferential surface (The curved surface of the support bar) of the support bar (Said surface is an “outer” surface because it is outward from housing 218; Fig. 4a).
As to claim 15, wherein a handle part (116) is disposed outside of the housing, and the manipulation part is disposed adjacent (near) to one side (The top side) of the handle part (Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723